Case 5:20-cv-05104-PKH Document 69-3   Filed 01/25/21 Page 1 of 10 PageID #: 1034




                        Exhibit J
Case 5:20-cv-05104-PKH Document 69-3              Filed 01/25/21 Page 2 of 10 PageID #: 1035




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                  FAYETTEVILLE DIVISION

 BRET A. BIELEMA                                                                  PLAINTIFF

 v.                                    5:20-cv-05104-PKH

 THE RAZORBACK FOUNDATION, INC.                                                DEFENDANT


 THE RAZORBACK FOUNDATION, INC.                                        COUNTER-PLAINTIFF

 V.

 BRET A. BIELEMA and NEIL CORNRICH                                 COUNTER-DEFENDANTS

             DEFENDANT’S BRIEF IN SUPPORT OF MOTION FOR LEAVE TO
                        FILE AMENDED COUNTERCLAIM

           Defendant/Counter-Plaintiff, The Razorback Foundation, Inc. (the “Foundation”), by and

 through its attorneys, Friday, Eldredge & Clark, LLP, for its Brief in Support of its Motion for

 Leave to File an Amended Counterclaim, states as follows:

      I.      INTRODUCTION

           In January 2018, Bielema and the Foundation entered into a Release Agreement, under

 which the Foundation agreed to make buyout payments to Bielema, and in exchange, Bielema

 agreed to diligently seek and to obtain other employment and to use his best efforts to maximize

 his earning potential during the buy-out period (from November 2017- December 2020). Under

 the Release Agreement, the buyout payments to Bielema were to be offset by amounts Bielema

 received from other employment, subject to certain excluded threshold amounts.

           On June 12, 2020, Bielema filed the instant lawsuit, asserting that the Foundation had

 breached the Release Agreement by failing to make the buyout payments. On September 3, 2020,



                                                 1
 FEC/44844.0001/8254783.1-1/25/21
Case 5:20-cv-05104-PKH Document 69-3              Filed 01/25/21 Page 3 of 10 PageID #: 1036




 the Foundation filed a Counterclaim against Bielema and Cornrich, claiming that Bielema

 breached his mitigation obligations under the Release Agreement and the Foundation therefore

 was excused from its obligation to pay the buyout amounts. The Foundation also asserted that

 Bielema and Cornrich fraudulently induced the Foundation to enter into the Release Agreement

 by falsely representing that the “plan” was to rehabilitate Bielema with the New England Patriots

 for a short time and then get him a major coaching position that would reduce or eliminate the

 Foundation’s buyout obligations. In fact, Bielema and his agent, Neil Cornrich, had worked

 together to place Bielema with the Patriots in a low-paying position that prohibited Bielema from

 seeking other employment potentially through January 2020, significantly restricting his ability to

 seek and to obtain other employment through the final year of the buyout period.

         In October 2020, the Foundation served a subpoena duces tecum on the New England

 Patriots. The Patriots produced documents in response to the subpoena on December 18, 2020.

 These documents demonstrate that the New England Patriots provided Bielema a low-paying

 position until his obligations under the Release Agreement expired. Additionally, since filing its

 Counterclaim and only two weeks before Bielema’s obligations under the Release Agreement were

 set to end, Coach Bielema obtained a new, high-paying position as head football coach at the

 University of Illinois, which bears directly on whether Bielema used his best efforts to seek other

 employment during the term of the Release Agreement. Bielema’s compensation package with

 the University of Illinois also must be offset against the damages he seeks from the Foundation

 under the Release Agreement. As a result of these recent events and newly discovered evidence,

 the Foundation seeks leave to amend its Counterclaim.




                                                 2
 FEC/44844.0001/8254783.1-1/25/21
Case 5:20-cv-05104-PKH Document 69-3                 Filed 01/25/21 Page 4 of 10 PageID #: 1037




     II.      LAW & ARGUMENT

              A. Legal Standard

           Rule 15 of the Federal Rules of Civil Procedure allows for the amendment of pleadings

 and declares that “[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P.

 15(a)(2). The Eighth Circuit has explained, “[g]iven the courts' liberal viewpoint towards leave to

 amend, it should normally be granted absent good reason for a denial.” Popp Telcom v. Am.

 Sharecom, Inc., 210 F.3d 928, 943 (8th Cir. 2000). “[D]enial of leave to amend pleadings is

 appropriate only in those limited circumstances in which undue delay, bad faith on the part of the

 moving party, futility of the amendment, or unfair prejudice to the nonmoving party can be

 demonstrated.” Villarreal v. DeWitt, No. 1:16-cv-00163, 2017 WL 5659824, at *2 (E.D. Ark. Aug.

 28, 2017) (citing Roberson v. Hayti Police Dep't, 241 F.3d 992, 995 (8th Cir. 2001)).

           The basis of the proposed amendment did not become known to the Foundation until

 recently. Additionally, the Final Scheduling Order allows the parties to seek to amend pleadings

 on or before February 1, 2021, and discovery is ongoing. Doc. No. 40 at 2. Moreover, as set forth

 below, the University of Illinois’ hiring of Bielema presents a new issue related to the Foundation’s

 offset rights, and the recently produced documents confirm that the “plan,” as represented by

 Cornrich and Bielema to the Foundation, was false in support of the Foundation’s fraud claim. As

 a result, there is no reason to deny the Foundation’s Motion.

              B. Recently Produced Documents Confirm that Bielema


           Documents recently produced by the Patriots confirm that those at the highest levels of the

 New England Patriots organization knew about Bielema’s obligations under the Release

 Agreement. The documents also reflect that the Patriots




                                                    3
 FEC/44844.0001/8254783.1-1/25/21
Case 5:20-cv-05104-PKH Document 69-3                  Filed 01/25/21 Page 5 of 10 PageID #: 1038




                                                                                             As a result,

 Bielema received well below what he could have earned in the short-term and was positioned to

 increase his earning potential after the buyout period had ended. Thus, the Patriots helped Bielema

 maximize his benefit to the Foundation’s detriment under the Release Agreement.

         First, the emails confirm that the Patriots were intimately familiar with the terms of the

 Release Agreement.




         Second, the emails demonstrate that the Patriots paid Bielema less than what he could or

 should have earned.




 1
          The documents produced by the Patriots have been designated as Confidential under the Protective
 Order. Therefore, with the Court’s permission, this Brief in Support and the accompanying exhibits are
 being filed under seal. See Doc. No. 68. The emails were produced to the Foundation by the Patriots with
 certain redactions. As a result, those redactions appear on these documents filed under seal.

                                                    4
 FEC/44844.0001/8254783.1-1/25/21
Case 5:20-cv-05104-PKH Document 69-3                  Filed 01/25/21 Page 6 of 10 PageID #: 1039




         When confronted with these emails, Bielema did not dispute the authenticity of the emails,

 nor did he deny that Belichick and Kraft had knowledge of the Release Agreement.2 Instead,

 Bielema strained to explain away the emails. See Exs. G & H. He says that he did not understand

 at that time that the Release Agreement’s offset provision applied to his positions with the New

 England Patriots. Instead, according to him, he thought all money he earned with the Patriots

 would be remitted to the Foundation. Of course, that is not what the contract says. And even if

 that were the case, the documents nevertheless confirm that the Patriots worked with Bielema to

                                      -- a direct violation of Bielema’s mitigation obligations under

 the Release Agreement. Indeed, Bielema’s counsel represented that the Patriots paid him “not a

 penny more than the ‘minimum’ it would take to keep Arkansas from getting upset.” Ex. H at 5.

 But the test of whether it would upset Arkansas is not the standard set forth in the Release

 Agreement.

         The only evidence Bielema identifies to counter the Patriots’ emails is a single text message

 from Bielema to Cornrich on May 1, 2018, that simply says in reference to his Patriots paycheck,



 2
          These documents also directly contradict allegations in Bielema’s Amended Complaint. See Am.
 Compl. ¶ 70. (“Neither Coach Bielema nor anyone acting on his behalf has ever disclosed to Coach
 Belichick or anyone else in the Patriots organization that the first $150,000 of income he earned in 2018
 was exempt from repayment to the Foundation or that, for income he earned in 2019, the first $125,000
 would be exempt. Nor has Coach Bielema or anyone acting on his behalf ever given any hints about those
 contractual exemptions or attempted to convey that information to the Patriots organization
 surreptitiously.”).

                                                    5
 FEC/44844.0001/8254783.1-1/25/21
Case 5:20-cv-05104-PKH Document 69-3                  Filed 01/25/21 Page 7 of 10 PageID #: 1040




 “Do I need to do anything more with this?” This text message hardly exonerates Bielema from

 liability. If anything, these text messages only raise more questions, as the text messages allegedly

 were discovered on December 23, 2020, three months after the Foundation requested such text

 messages, and exactly one month after the Foundation filed a motion to compel regarding such

 text messages. See Ex. I.

         Based on these emails,




                                                As such, the Foundation seeks leave to amend its

 Counterclaim to add allegations related to Bielema’s compensation with the Patriots to support its

 fraud claim.

             C. Bielema Obtains a High-Paying Position Just Two Weeks Before the Buyout
                Period Ended

         Since the time the Foundation filed its Counterclaim, Bielema has obtained a new position

 as head football coach at the University of Illinois. The position was announced on December 19,

 2020—just twelve days before the Release Agreement expired. According to press reports,

 Bielema’s initial contract with the University of Illinois is for six years beginning with an annual

 salary of $4.2 million, and he began his duties immediately on December 19.3 The amounts that



 3
        See https://www.si.com/college/illinois/football/bret-bielema-hired-as-illini-head-football-coach-
 dec-19-2020. The Foundation has requested information related to Bielema’s new position from the
 University of Illinois and from the parties, but as of the date of this filing, it has not received any
 information.

                                                    6
 FEC/44844.0001/8254783.1-1/25/21
Case 5:20-cv-05104-PKH Document 69-3                Filed 01/25/21 Page 8 of 10 PageID #: 1041




 Bielema earns under this new contract are subject to the offset provision of the Release Agreement.

 Moreover, given that Bielema obtained his new multi-million-dollar position just two weeks before

 his obligations under the Release Agreement expired, it also directly relates to whether he

 performed his obligations under the Release Agreement in good faith. As such, the Foundation

 seeks to amend its Counterclaim to include facts about Bielema’s new position and to amend its

 request for declaratory relief to include an offset under the Release Agreement for the average

 annual compensation that Bielema is to be paid by the University of Illinois.

     III.      CONCLUSION

            Based on recent events and newly discovered evidence, the Foundation seeks to amend its

 Counterclaim to add allegations related to Bielema’s compensation with the Patriots and to add

 allegations related to Bielema’s new head coaching position at the University of Illinois. This is

 the first instance in which the Foundation has sought to amend its pleading, and the Foundation

 has not delayed in seeking to amend its Counterclaim. Moreover, the amendment will not

 prejudice the other parties.

            WHEREFORE, the Foundation prays that its Motion for Leave to File an Amended

 Counterclaim be granted and that the Court grant it any other relief to which it is entitled.




                                                   7
 FEC/44844.0001/8254783.1-1/25/21
Case 5:20-cv-05104-PKH Document 69-3      Filed 01/25/21 Page 9 of 10 PageID #: 1042




                                    Respectfully submitted,

                                    Marshall S. Ney, AR91108
                                    Robert W. George, AR98134
                                    Katherine C. Campbell, AR2013241
                                    Blake Z. Brizzolara, AR2017229
                                    FRIDAY, ELDREDGE & CLARK, LLP
                                    3350 S. Pinnacle Hills Parkway, Suite 301
                                    Rogers, AR 72758
                                    Office:       (479) 695-6049
                                    Facsimile:    (501) 244-5389
                                    mney@fridayfirm.com

                                    By:     /s/ Marshall S. Ney
                                             Marshall S. Ney, AR Bar 91108




                                       8
 FEC/44844.0001/8254783.1-1/25/21
Case 5:20-cv-05104-PKH Document 69-3               Filed 01/25/21 Page 10 of 10 PageID #: 1043




                                    CERTIFICATE OF SERVICE

         I, Marshall S. Ney, do hereby certify that the foregoing is being electronically filed with
 the Court and that the below listed persons will receive a copy of the foregoing via the Court’s
 electronic notification system (ECF), on or about this 25th day of January, 2021:

         Thomas A. Mars
         tom@mars-law.com

         R. Craig Wood
         cwood@mcguirewoods.com

         Benjamin P. Abel
         babel@mcguirewoods.com

         John C. Everett
         john@everettfirm.com

         John E. Tull, III
         jtull@qgtlaw.com

         Ryan K. Culpepper
         ryan@theculpepperfirm.com

         Richard N. Watts
         Richard.watts@wdtc.law


         Additionally, I, Marshall S. Ney, do hereby certify that the below listed persons will receive
 a copy of the foregoing Brief in Support of Motion for Leave to File an Amended Counterclaim
 and a copy of the Court’s Order dated January 22, 2021 (Doc. 68) via e-mail and U.S. Mail, postage
 prepaid, on or about this 25th day of January, 2021:

         Dallin R. Wilson
         Caleb Schillinger
         Seyfarth Shaw LLP
         Two Seaport Lane, Suite 300
         Boston, Massachusetts 02210-2028
         (617) 946-4976
         drwilson@seyfarth.com
         cschillinger@seyfarth.com

                                                 /s/ Marshall S. Ney
                                                 Marshall S. Ney




                                                   9
 FEC/44844.0001/8254783.1-1/25/21
